Exhibit 10(o)(4)

AMENDMENTS TO THE

ALCOA INC.

EMPLOYEES’ EXCESS BENEFITS PLAN C

Pursuant to Section 5.1 of Alcoa Inc. Employees’ Excess Benefits Plan C
(“Plan”), which provides that the Plan may be amended in whole or in part at any
time, the Plan is revised as follows:

 

1. Section 1.1 N. definition of “Surviving Spouse,” of the Plan is amended by
adding the following to the end thereof:

For any Participant retiring with a benefit under this Plan on or after
January 1, 2012, the term Surviving Spouse in the Plan will include a Surviving
Domestic Partner as defined in Plan I who is designated as a beneficiary under
Alcoa Retirement Plan I.

 

2. Section 2.1 of the Plan is amended by adding the following to the end
thereof:

Effective at the close of business on December 31, 2011, Plan I, Rule IC was
amended to stop future accruals of age and service for purposes of calculating
the amount of a 70/80 Retirement or a Rule of 65 Retirement for any Participant
in a job grade 19 or above on October 1, 2012. Effective January 1, 2012, this
Plan is amended to provide a 70/80 Retirement for age and service accrued on or
after January 1, 2012, including any applicable Supplemental Pension (as such
terms are described under Plan I, Rule IC), for any such impacted Participant
who meets the age, service and other contingent eligibility requirements for
such Retirement and Supplement on or after that date under this nonqualified
Plan; subject to any offset for 70/80 Retirement made under Rule IC (including
an offset for any 70/80 Retirement provided due to a Change in Control).

 

3. In all other respects, the Plan is ratified and confirmed.

11-12 Alcoa Excess C Plan